Case 2:21-mj-00319-LPL Document5 Filed 02/12/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

' UNITED STATES OF AMERICA

Vv.

CRIM.NO. 21-319 MA

Ausserr peTenson

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Administrative Order 20-mc-466, this Court finds:

xX That the Defendant (or the Juvenile) has consented to the use of video .
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after
consultation with counsel; and
The proceeding(s) held on this date may be conducted by:

x Video Teleconferencing

Teleconferencing, because video teleconferencing is not reasonably available for the
. following reason:

____ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

Other:

 

 

 

 

Date: Qa lta [a] i. we <
United States Magistrate Judge
